[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
TEMPORARY INJUNCTION
TO: CITY OF WEST HAVEN WEST HAVEN REDEVELOPMENT AGENCY HON. H. RICHARD BORER, MAYOR
WHEREAS, the plaintiffs' Verified Complaint and Application for Temporary Injunction having come before this court, pursuant to an Order to Show Cause why a Temporary Injunction should not issue as prayed; and
WHEREAS, the parties appeared and were heard; and
WHEREAS, it appears to the court that the plaintiffs have displayed a high probability of success on the merits of their claim that The Savin Rock Festival, as presently planned and scheduled to be held on August 6 through August 9, 1992 will clearly exceed the legally permissible uses of Parcel I; and
WHEREAS, it appears to the court that the plaintiffs have and will continue to suffer irreparable harm for which there is CT Page 7171 no adequate remedy at law; and
WHEREAS, it appears to the court that a Temporary Injunction ought to issue; but that the degree and kind of relief afforded must also take into account the balance of harm to the defendants and affected charitable institutions and the public; and
WHEREAS, for good cause shown the court is of the opinion that the Temporary Injunction ought to issue without bond.
NOW, THEREFORE, by authority of the State of Connecticut, the defendants CITY OF WEST HAVEN, WEST HAVEN REDEVELOPMENT AGENCY and H. RICHARD BORER, IN HIS CAPACITY AS MAYOR OF THE CITY OF WEST HAVEN are, individually and by their agents, servants and employees, enjoined and absolutely Ordered to desist and refrain from allowing The Savin Rock Festival to proceed unless full and adequate police protection and surveillance are provided one hour before each day's opening and two hours after each day's closing of said Festival to prevent trespass and vandalism to plaintiff's property or limitation of access by the plaintiffs to their property from Capt. Thomas Blvd. In the event such protection cannot be provided, the defendants are enjoined from permitting or operating any amusement park facilities, or games of skill or chance, on Parcel I or elsewhere in the area governed by the Land Disposition Agreement and Urban Renewal Plan as part of The Savin Rock Festival on August 6-9, 1992.
BY THE COURT (HODGSON, J.)
Hodgson, J.
Dated: July 29, 1992